DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:

For claim 3:
In line 26, at the end of this line, a comma or semicolon is missing.

For claim 9:
In line 12, the period “.” should be replaced by a comma or semicolon.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,164,445 in view of Hodge (US Patent Application Publication No. 2019/0043285) and further in view of Ghazarian (US Patent Application Publication No. 2016/0081587).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the issued application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Claim 3 of Instant Application
Claims 1 and 6 of Patent ‘445
3. A monitoring system, the monitoring system comprising: a user detached monitor associated with an individual being monitored, wherein the user detached monitor includes: 
1. A monitoring system, the monitoring system comprising: a user detached monitor associated with an individual being monitored, wherein the user detached monitor includes: 
a location determination circuit configured to generate a location of the user detached monitor device; 
Hodge: tracking component 236 generates location of the user detached mobile 112 [Paragraph 44]
a sensor configured to receive input from the individual being monitored;
(1. cont.) a sensor configured to receive input from the individual being monitored; 
a communication apparatus operable to receive at least a portion of an implemented check-in schedule from a monitoring station via a wireless communication network, wherein the implemented check-in schedule includes: at least one check-in window and a corresponding check-in time, and a check-in instruction indicating the corresponding check-in time and an action to be performed in relation to the sensor;
(1. cont.) a first communication apparatus operable to receive at least a portion of an implemented check-in schedule from a monitoring station via a wireless communication network, wherein the implemented check-in schedule includes: at least one check-in window and a corresponding check-in time, and a check-in instruction indicating the corresponding check-in time and an action to be performed in relation to the sensor; 
a processor; and a computer readable medium including instructions executable by the processor to: 
(1. cont.) a first processor; and a first computer readable medium including instructions executable by the processor to: 
alert the individual being monitored of a check-in requirement in accordance with the portion of the implemented check-in schedule; 
(1. cont.) alert the individual being monitored of a check-in requirement in accordance with the portion of the implemented check-in schedule; 
receive input from the sensor; 
(1. cont.) receive input from the sensor; 
upload the input received from the sensor to the monitoring station; and 
(1. cont.) upload the input received from the sensor to the monitoring station; 
transmit the location information; 
Hodge: location of mobile device 112 is being uploaded and provided to monitoring center 130 by communication apparatus [Paragraphs 38, 44]
a user attached monitor including: an attachment element configured to attach to a limb of an individual being monitored; a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored;
6. The monitoring system of claim 1, wherein the monitoring system further includes a user attached monitor, and wherein the user attached monitor includes: an attachment element configured to attach to a limb of an individual being monitored; a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored;

(1. cont.) the monitoring station including: a second communication apparatus configured to communicate with the user detached monitor via a communication link; a second computer readable medium, the second computer readable medium including instructions executable by a second processor to: receive an original check-in schedule for the individual being monitored; identify a conflict with the original check-in schedule; modify the original check-in schedule to change an aspect of the original check-in schedule related to the conflict to yield the implemented check-in schedule; upload at least the portion of the implemented check-in schedule to the user detached monitor; receive check-in information from the user detached monitor; and determine if the check-in information complies with the portion of the implemented check-in schedule.
a biometric sensor configured to sense a biometric information of the individual 
Ghazarian: biometric comprising camera 13
a communication circuit operable to: receive a portion of the implemented check-in schedule including the check-in time corresponding to the conflict; and 
(6. cont.) a communication circuit operable to: receive a portion of the implemented check-in schedule including the check-in time corresponding to the conflict; 
provide status to the monitoring station without interaction with the individual being monitored in accordance with the portion of the implemented check-in schedule; and 
(6. cont.) and provide status to the monitoring station without interaction with the individual being monitored in accordance with the portion of the implemented check-in schedule.
transmit the biometric information.
Ghazarian: then, the biometric devices transmits the biometric information of the user based on this schedule [Paragraph 16]


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Hodge) by implementing tamper sensor, biometric sensor, transmit information based on check-in schedule (as taught by Ghazarian) for the purpose of properly communicating data of a person of interest to a monitoring station (Ghazarian – Paragraph 8)
Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of the issued patent ’445.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 2, “the monitoring” lacks of antecedent basis.
In line 11, it is unclear whether “a second check-in time” is different or not from “second check-in time” in line 10.
In line 13, it is unclear whether “the conflict” is different from the “internal conflict” in line 12.
In line 16, “the following” lacks of antecedent basis.
In line 18, it is unclear to which “check-in schedule” it is referring.
In line 19, it is unclear which “the check-in window” it is referring.
In line 20, it is unclear which “the check-in schedule” it is referring.
In line 21, it is unclear which “the check-in window” it is referring.
In line 22, it is unclear which “the check-in schedule” it is referring.
In line 23, “the portion” lacks of antecedent basis; or whether it should be “the at least portion”.
In line 27, “the user detached monitor device” lacks of antecedent basis. What it was previously recited is “user detached monitor”, without “device”. When fixed, lines 40-41, on this claim, would be affected, as well.
In line 29, it is unclear whether “at least a portion” should be “the at least portion”.
In line 30, it is unclear whether “an implemented” should be “the implemented”.
In line 33, “the second processor” lacks of antecedent basis.
In line 35, it is unclear whether “the portion” should be “the at least portion”.

For claim 2:
In line 1, “the wireless communication” lacks of antecedent basis.
In line 2, it is unclear whether “cellular telephone network” is different from claim 1.

For claim 3:
In line 16, it is unclear whether it should be “the at least portion”.
In line 20, “the location information” lacks of antecedent basis.
In line 22, it is unclear whether “an individual being monitored” is different from line 2.
In line 26, it is unclear whether it should be “the individual being monitored”.
In line 28, In line 26, it is unclear whether it should be “the at least portion”.
In line 29, “the conflict” lacks of antecedent basis.
In line 31, it is unclear whether it should be “the at least portion”.

For claim 4:
This claim is a duplication of claim 2. It is unclear whether this claim depends from another independent claim.
In line 1, “the wireless communication” lacks of antecedent basis.
In line 2, it is unclear whether “cellular telephone network” is different from claim 1.

For claim 5:
In line 1, it is unclear which “the communication apparatus” it is referring.
In line 2, it is unclear whether “first communication apparatus” is different from claim 1.
In line 2, it is unclear which “the computer readable medium” it is referring.
In line 2, it is unclear whether “first computer” is different from claim 1.
In line 3, it is unclear which “the processor” it is referring.
In line 3, it is unclear whether “first processor” is different from claim 1.
In line 8, it is unclear whether “second computer readable medium” is different from claim 1.
In line 9, it is unclear whether “second processor” is different from claim 1.
In lines 10-15, all of the limitations appear to be a duplication with respect to claim 1. It is unclear the inclusion of them in claim 5.
In line 16, it is unclear whether “check-in information” is different from claim 1.
In line 17, it is unclear which “the check-in information” it is referring.

For claim 6:
In line 5, it is unclear which “the conflict” it is referring.
In lines 6-16, all of the limitations appear to be a duplication with respect to claim 1. It is unclear the inclusion of them in claim 6.

For claim 7:
In line 1, “the instructions” lacks of antecedent basis.
In line 2, “the conflict with the original check-in schedule” lacks of antecedent basis.
In line 2, “the second” lacks of antecedent basis.

For claim 8:
In line 1, “the first computer readable” lacks of antecedent basis.
In line 2, “the first processor” lacks of antecedent basis.

For claim 9:
In line 11, it is unclear whether “the check-in schedule” should be “the portion of the check-in schedule”.
In line 13, it is unclear whether “individual” is different from Lines 3-4.
In line 16, “the user detached monitor device” lacks of antecedent basis. If fixed, line 23 should be fixed, as well. 
In line 22, it is unclear whether “the check-in schedule” should be “the portion of the check-in schedule”.
In line 24, “the monitoring station” lacks of antecedent basis.

For claims 2, 4-8:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US Patent Application Publication No. 2019/0043285) in view of Ghazarian (US Patent Application Publication No. 2016/0081587).

Regarding claim 9, Hodge teaches a monitoring system (Figs. 1-3), the monitoring system comprising:
a user attached monitor (monitoring device 116) including:
an attachment element configured to attach to a limb of an individual being monitored (monitoring device 116 being attached to arm or ankle of monitored used  [Paragraphs 18, 46]);
[
[
a communication circuit (communication interfaces 320) operable to:
[
[
a user detached monitor associated with an individual being monitored (mobile device 112), wherein the user detached monitor includes:
a location determination circuit configured to generate a location of the user detached monitor device (tracking component 236 generates location of the user detached mobile 112 [Paragraph 44]);
a communication apparatus operable to transmit (communication interfaces 220);
a processor (processor subsystem 210); and
a computer readable medium including instructions executable by the processor to (memory 214):
alert the individual being monitored of a check-in requirement in accordance with the check-in schedule (monitored subject is alerted by mobile 112 that a check-in is needed [Paragraphs 27, 39, 40]);
upload the location of the user detached monitor device [(location of mobile device 112 is being uploaded and provided to monitoring center 130 by communication apparatus [Paragraphs 38, 44]).
However, Hodge does not explicitly mention: a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored; a biometric sensor configured to sense a biometric information of the individual; receive at least a portion of a check-in schedule; transmit the biometric information in accordance with the check-in schedule; [.
Ghazarian teaches, in a similar field of endeavor of monitoring systems, the following:
a tamper sensor configured to indicate removal of the user attached monitor from the individual being monitored (it is disclosed a system, Figs. 1-2, which comprises an attached-to-the-user biometric device for communicating to a remote monitoring station on regular basis as requested for authorities, which comprises a tamper sensor 21 for sensing whether the user tries to remove the device [Paragraph 16]);
a biometric sensor configured to sense a biometric information of the individual (biometric comprising camera 13);
receive at least a portion of a check-in schedule (the biometric device being responsive to check-ins when, for example, speed is reached; thus, the schedule or time when the user is demanded to report his biometric information is at this point [Paragraph 16]);
transmit the biometric information in accordance with the check-in schedule (then, the biometric devices transmits the biometric information of the user based on this schedule [Paragraph 16]);
[(location, tracking and biometric data of the user is being determined based on biometric camera 13, tracker 20, positioning device 22 which is stored and processed by processor 10 and database 14 [Paragraph 16]. Then, based on the teachings of Ghazarian, a person having ordinary skills in the art would recognize that the features claimed for the user attached monitor taught by Ghazarian are equivalent to features taught by Hodge’s mobile device 112. That is, Hodge teaches the tamper sensor, biometric sensor, receiving check-in schedules, transmitting biometric data based on check-in schedule implemented in the mobile device 112, but Ghazarian demonstrates that said features on the Hodge’s mobile device 112 are also implementable on a user attached monitor, thus applicable to be implemented on the Hodge’s monitoring device 116).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Hodge) by implementing tamper sensor, biometric sensor, transmit information based on check-in schedule (as taught by Ghazarian) for the purpose of properly communicating data of a person of interest to a monitoring station (Ghazarian – Paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Walter et al. US Patent Application Publication No. 2011/0195722 teaches method and system for tracking, monitoring and/or charging tracking devices including wireless energy transfer features.

2.	Hartman US Patent Application Publication No. 2007/0285258 teaches device for tethering a person wirelessly with a cellular telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633